Leventritt, J.
This action is brought for the breach of a contract of carriage, and the precise question to be determined is whether, under the conditions of the bill of lading, the defendant’s obligation was limited to a mere transportation of the goods, without giving notice of arrival or making tender of delivery.
On the 22d day of August, 1898, one Marculescu forwarded by the defendant a box of groceries directed to one Harry Diamant, a private in the Seventy-first Eegiment, Hew York Volunteers, encamped at Montauk Point, after the return of the troops from Cuba. On the following day the plaintiff similarly sent to Diamant a box of fruit. Both shipments were made as freight, and neither ever reached the possession of Diamant. Marculescu assigned his claim against the defendant to the plaintiff, who thereupon brought this action to recover the value of the contents of both boxes. It appears that the packages arrived at Montauk Point, no later than the 25th day of August, 1898. Between that date and the twenty-seventh of that month when the regiment left the encampment, Diamant, according to his testimony, made frequent attempts to locate, and secure the delivery of, the goods consigned to him. He applied at a temporary shed erected in close proximity to defendant’s passenger station where, he states, *446both freight and express packages were stored. He then made inquires of several agents, one of whom he describes as the “ headman ” or the “ head agent of the Long Island Railroad Company ”, He says that he also inquired at the station and of every man- in charge, and that they declined to overhaul the large accumulation of packages for the purpose of finding his. The defendant asserts that the temporary shed was used exclusively for express packages and not for freight; that the only freight office was located in the passenger station, where all applications and inquiries should have been made; and that all freight deliveries were made directly from the cars, there being no structure or building for that purpose. It appears that, throughout the period, there was a very great congestion of freight with very limited facilities for handling it. One hundred and fifty to two hundred cars loaded with freight were stalled on six of seven sidings near the station. The defendant admitted that it was customary to notify consignees of the arrival of goods, either by postal card or through the agency of a personal representative. The record does not disclose any notice to Diamant until the 12th day of October, 1898, when a postal card was addressed to him at his New York residence. There was concededly no tender. Each of the parties' to this litigation invokes a condition on the bill of lading in support of a right to judgment. The plaintiff relies on the first condition, which reads: “ It is mutually agreed by this contract that the Long Island Railroad Company shall transport the merchandise named herein with all due care and despatch to its destination * * * and tender it to the consignee * * * in the same good order and condition in which it was receipted for at point of shipment ”, and claims that the defendant’s liability continued until tender was made.
The defendant argues that the scope of this provision is restricted by a subsequent one which reads: " The carriage of said merchandise shall he complete and freight charges earned when it has heen held a reasonable time without notice say twelve working hours, subject to the owner’s order at the station or place where it is above agreed to be delivered, and if not then removed by the person or party entitled to receive the same, it may be removed and stored or kept ih the car, station, or place of delivery of the carrier, or otherwise, at the sole risk and further expense of such person or party without notice.”
*447We are of the opinion that the judgment rendered in favor of the plaintiff is justified both in law and in fact. The first clause required tender; the other did not dispense with it. The two provisions are not inconsistent. So far from modifying each other, they are not even connected. They are separated on the face of the contract by a number of intervening clauses whose subject-matter is foreign to both. The first clause provides for the carriage and delivery; the other to a limitation of the carrier’s liability as an insurer and the commencement of that as a warehouseman. The completion of the carriage referred to cannot be regarded as dispensing with the express obligation to tender assumed by the defendant, made in recognition of the law that some notice to the consignee is necessary. McKinney v. Jewett, 90 N. Y. 267; Brand v. New Jersey Steamboat Co., 10 Misc. Rep. 128. The requirements of the tender would have been satisfied by mere notice to the consignee, but the tender would at some time have to be made, and, giving effect to the clause invoked by the defendant, would at most have changed the nature of the defendant’s liability at the time of such tender. Even granting the construction contended for by the defendant and charging the consignee, in the absence of notice, with the unreasonable duty of making constant inquiries, and seeking his goods among the ISO1 or 200 cars, the fact would still remain that he testified to demands made for his property and an admission that it was on hand. That testimony, though contradicted, would in itself have justified the finding in his favor.
The evidence which the defendant sought to introduce on the subject of á custom dispensing with the requirement of tender in the case of freight shipments as distinguished from express shipments, was obviously incompetent in view of the express contractual stipulation to tender. The judgment below was correct and should be affirmed.
Freedman, P. J., concurs.